CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectus for Neuberger Berman International Equity Fund and "Independent Registered Public Accounting Firms” and “Financial Statements” in the Neuberger Berman Equity Funds Statement of Additional Information, and to the incorporation by reference in Post-Effective Amendments No. 171 to the Registration Statement (Form N-1A, No. 002-11357) of our reports dated October 17, 2012 on the financial statements and financial highlights of Neuberger Berman Emerging Markets Equity Fund, Neuberger Berman Equity Income Fund, Neuberger Berman Focus Fund, Neuberger Berman Genesis Fund, Neuberger
